DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 and 15-18 are pending. 
Information Disclosure Statement
The information disclosure statement filed 6/15/2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kumazawa et al. (US 2009/0275678), hereinafter Kumazawa. 
Regarding claims 1, 8-13, and 15-17, Kumazawa discloses a resin composition used as an insert molded body for covering a metal component (par. 0134), wherein the thermoplastic resin composition comprises a thermoplastic resin (A) (par. 0048) and an inorganic fibrous reinforcement (E) (par. 0109-0110) [components B-D in the reference are not required or precluded by the claim language], and a content of the inorganic fibrous reinforcement is between 0.1 and 120 parts by weight when compared with 100 parts of the thermoplastic resin (A) (par. 0109) which overlaps with the claimed range; with the inorganic fibrous reinforcement having a diameter of 10 microns (par. 0160-0164) in either chopped glass or flake form (which would have a length of 300 microns or less) (par. 0161-0162). The “metal component” can read on the aluminum or stainless steel fibers as listed in par. 0110. 
It has been held that where the prior art discloses a range that overlaps with the claimed range, a prima facie case of obviousness exists. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the inorganic fibrous reinforcement is included in an amount as is claimed. 
Kumazawa further discloses melt-kneading the resin (par. 0128) and molding into a product (par. 0132-0134) (claims 13 and 17) which can include a waterproof component (par. 0134) (claims 1 and 11), electronic device (par. 0133-0134) (claim 11), external connection terminal (par. 0133-0134) (claims 9 and 15), switch (par. 0134) (claims 10 and 16), portable electronic device (par. 0134) (claim 12), and a ‘blister’ or ‘package’ as listed in par. 0134, which would be an “insert molded body” that is “formed” as in claims 1/13. 
Kumazawa does not explicitly disclose that the length of the fibers is less than 300 microns. However, in one embodiment, the disclosed length is 3000 microns (3 mm) in par. 0161, and Kumazawa discloses that the length of the fibers isn’t critical and that both long and short length chopped fibers can be used (par. 0110) such as “chopped strands and milled fibers”.  Kumazawa, par. 0160-0164 provides several examples of fibers, but only one of which has a disclosed length, and the “flakes” would have a shorter length than the chopped fibers, and would still be considered to meet these reinforcements as in the claimed invention whether they’re considered to be “flakes” or “fibers” since they are made of the same fibrous material, and would be shorter than the longer described fibers. Accordingly, because Kumazawa provides that the fiber length is not critical, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further specified that the fibers are of a length of 300 microns or less as is claimed with a diameter of 10 microns. With respect to the subject matter of claim 8, this claim reflects and intended use, and is considered met by the structure of claim 1. 
Regarding claims 2-3, Kumazawa discloses the subject matter of claim 1, and further discloses that the melting point can be in a range of 280-300 C or more, (meeting both claims 2 and 3) (par. 0073, 0131), and glass transition temperature can be 130 C or higher (par. 0074). 
Regarding claim 4, Kumazawa discloses the subject matter of claim 1, and further discloses the use of a polyamide, polycarbonate, or PPS resin (par. 0048).
Regarding claim 5, Kumazawa discloses the subject matter of claim 4, and further discloses the use of a polyamide resin (par. 0048) having an aliphatic diamine unit having 4-18 carbon atoms (par. 0069 lists several aliphatic diamine compounds that would meet this limitation). 
Regarding claims 6-7, Kumazawa discloses the subject matter of claim 1, and further discloses that the inorganic fibrous reinforcement is wollastonite (par. 0110).
Regarding claim 18, Kumazawa discloses the subject matter of claim 1, and further discloses (par. 0174) dimensions of 1 mm or less in thickness and 15 mm or less in width, and where the thinnest portions are 0.1 mm or less (par. 0134, last clause). 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kumazawa (US 2009/0275678) in view of Egerer et al. (US 2008/0292851), hereinafter Egerer. 
	Regarding claim 17, Kumazawa as discussed above could be read to not does not explicitly disclose “subjecting a thermoplastic resin composition and a metal component to insert molding” as is only specifically required in claim 17 as currently drafted, if the metal fibers are not read as the metal component. 
However, Egerer discloses a similar technique, applicable to the process of Kumazawa above, in that Egerer also introduces an insert, made of metal into a mold cavity and injection molds a plastic molding compound around the introduced insert material as to produce an object formed from the injected plastic and the one or more inserts (Egerer, par. 0067-0071, 0074-0077, 0078-0085, corresponding Figs. 1-5), in at least some instances which can be metallic inserts (Egerer, par. 0042, 0048), demonstrating that the ordinary artisan would have had a reasonable expectation of success by molding the materials together as to form the products as listed in Kumazawa, par. 0134 (with or without welding to another material as in Kumazawa, par. 0188-0192). 
	Kumazawa discloses a number of products that can be produced by injection molding the resin (Kumazawa, par. 0134) but does not explicitly disclose how this injection molding takes place, only generally describing this step in the reference without further detail. Egerer discloses a specific technique of injection molding a product containing metal and non-metal parts as to produce an item with plastic bonded to metal by injection molding (Egerer, par. 0042, 0048), demonstrating to one of ordinary skill in the art that this is a suitable means of joining two materials of unlike composition (metals and plastics). Thus, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to have modified the above to specify that a metal part is insert molded with the resin, as required in claim 17 under this interpretation of the claim. 
Response to Arguments
Applicant's arguments filed 8/5/2022 have been fully considered but they are not persuasive. In the remarks, Applicant argues that the reference does not teach the claim limitations with respect to a metal and an inorganic fibrous component or the limitations related to the waterproofing.
In response, Examiner first points out that “an insert molded body formed from a thermoplastic resin composition and a metal component” is a product-by-process limitation. See MPEP 2113. 
Additionally, method claim, claim 13, merely recites “waterproofing . . . by forming from a thermoplastic resin composition and a metal component” which does not require any structure or any specific steps at all other than “forming” and a resin and metal component, all of which are present in the cited prior art. Furthermore, Examiner points out that “a metal component” is never further limited in structure in the claims. As such, it could be in fibrous form and even though Kumazawa, par. 0134 lists many compounds, “waterproof” is mentioned several times such that the “waterproofing” seems to inherently come from the molding process to make the items and all of the “uses” listed by Applicant in the recited claims (as in claims 9-12 and 15-16) are accounted for in this list of items in par. 0134. When Applicant’s claims do not have any further structure, it seems that there is no more structure required in the prior art, than is included in many of the examples as listed in par. 0134. 
Examiner further notes that one of the two types of metal or wollastonite fibers can read on the inorganic fiber, and the other on the “metal component” as disclosed by Kumazawa – and this is not precluded by the claim language as is currently drafted since the disclosure can use multiple types of said fibers.  
Method claim 17 does specifically require an insert molding of a resin composition but this step is accounted for by Egerer. While Applicant asserts Egerer is not combinable with Kumazawa, Applicant does not set forth any specific reasons for such an assertion. As such, this argument is read to reflect the attorney’s opinion and is not found persuasive.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW D GRAHAM/Examiner, Art Unit 1742